—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in failing to give full faith and credit (US Const, art IV, § 1) to an order of Superior Court of the State of Rhode Island that enjoined and restrained until further order of that court all claims against any assured of Canadian Universal Insurance Company Ltd. (CUIC). Plaintiffs attempt to avoid the injunction by asserting that, although, defendant McNeil Akron, Inc. (McNeil) is an assured of CUIC, it is not entitled to liability coverage for plaintiffs’ claim. Whether McNeil is entitled to liability coverage for plaintiffs’ claim is not at issue in this action, and all of the parties required to resolve that issue are not present in this action. We need not look beyond the fact that CUIC has provided a defense to McNeil *928throughout this action to determine that the injunction applies. To compel CUIC to continue to incur expenses in the defense of this action would violate the purpose of the injunction, which is to preserve and protect the assets of CUIC for an equitable distribution amongst its claimants and assureds. Consequently, we reverse the order and deny plaintiffs’ motion. (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J.—Discovery.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.